Title: A Method of Humbling Rebellious American Vassals, 21 May 1774
From: Franklin, Benjamin
To: 


To the Printer of the Public Advertiser.
Sir,
Permit me, thro’ the Channel of your Paper, to convey to the Premier, by him to be laid before his Mercenaries, our Constituents, my own Opinion, and that of many of my Brethren, Freeholders of this imperial Kingdom of the most feasible Method of humbling our rebellious Vassals of North America. As we have declared by our Representatives that we are the supreme Lords of their Persons and Property, and their occupying our Territory at such a remote Distance without a proper Controul from us, except at a very great Expence, encourages a mutinous Disposition, and may, if not timely prevented, dispose them in perhaps less than a Century to deny our Authority, slip their Necks out of the Collar, and from being Slaves set up for Masters, more especially when it is considered that they are a robust, hardy People, encourage early Marriages, and their Women being amazingly prolific, they must of consequence in 100 Years be very numerous, and of course be able to set us at Defiance. Effectually to prevent which, as we have an undoubted Right to do, it is humbly proposed, and we do hereby give it as Part of our Instructions to our Representatives, that a Bill be brought in and passed, and Orders immediately transmitted to G——l G——e, our Commander in Chief in North America, in consequence of it, that all the Males there be c—st—ed. He may make a Progress thro’ the several Towns of North America at the Head of five Battalions, which we hear our experienced Generals, who have been consulted, think sufficient to subdue America if they were in open Rebellion; for who can resist the intrepid Sons of Britain, the Terror of France and Spain, and the Conquerors of America in Germany. Let a Company of Sow-gelders, consisting of 100 Men, accompany the Army. On their Arrival at any Town or Village, let Orders be given that on the blowing of the Horn all the Males be assembled in the Market Place. If the Corps are Men of Skill and Ability in their Profession, they will make great Dispatch, and retard but very little the Progress of the Army. There may be a Clause in the Bill to be left at the Discretion of the General, whose Powers ought to be very extensive, that the most notorious Offenders, such as Hancock, Adams, &c. who have been the Ringleaders in the Rebellion of our Servants, should be shaved quite close. But that none of the Offenders may escape in the Town of Boston, let all the Males there suffer the latter Operation, as it will be conformable to the modern Maxim that is now generally adopted by our worthy Constituents, that it is better that ten innocent Persons should suffer than that one guilty should escape. It is true, Blood will be shed, but probably not many Lives lost. Bleeding to a certain Degree is salutary. The English, whose Humanity is celebrated by all the World, but particularly by themselves, do not desire the Death of the Delinquent, but his Reformation. The Advantages arising from this Scheme being carried into Execution are obvious. In the Course of fifty Years it is probable we shall not have one rebellious Subject in North America. This will be laying the Axe to the Root of the Tree. In the mean time a considerable Expence may be saved to the Managers of the Opera, and our Nobility and Gentry be entertained at a cheaper Rate by the fine Voices of our own C—st—i, and the Specie remain in the Kingdom, which now, to an enormous Amount, is carried every Year to Italy. It might likewise be of Service to our Levant Trade, as we could supply the Grand Signor’s Seraglio, and the Harams of the Grandees of the Turkish Dominions with Cargos of Eunuchs, as also with handsome Women, for which America is as famous as Circassia. I could enumerate many other Advantages. I shall mention but one: It would effectually put a Stop to the Emigrations from this Country now grown so very fashionable.
No Doubt you will esteem it expedient that this useful Project shall have an early Insertion, that no Time may be lost in carrying it into Execution. I am, Mr. Printer, (For myself, and in Behalf of a Number of independent Freeholders of Great Britain) Your humble Servant, 
A Freeholder of Old Sarum.
